Exhibit 10.10

FIRST AMENDMENT TO EXCLUSIVE CHANNEL COLLABORATION AGREEMENT

THIS FIRST AMENDMENT (the “Amendment”) is entered into as of this 21st day of
July, 2016 and serves to amend the Exclusive Channel Collaboration Agreement
entered into by and between Intrexon Corporation (“Intrexon”) and Oragenics,
Inc. (“Oragenics”) on June 5, 2012 (the “Agreement”). All capitalized terms not
defined herein shall have the meaning set forth in the Agreement.

WHEREAS, Intrexon has expertise in and owns or controls proprietary technology
relating to the identification, design and production of genetically modified
cells and DNA vectors, and the control of expression of proteins and bioactive
RNA species; and

WHEREAS, pursuant to the Agreement, Oragenics is currently Intrexon’s exclusive
channel collaborator with the right to use Intrexon technology to research,
develop and commercialize products for use in a specific Field (as defined in
the Agreement); and

WHEREAS, Oragenics and Intrexon now mutually desire to broaden the scope of its
rights under the Agreement in order to research, develop and commercialize
products for use in an expanded Field as more fully described below.

NOW THEREFORE, in consideration of the foregoing and the covenants and promises
contained herein, the Parties hereby agree to amend the Agreement pursuant to
Section 12.7 thereof as follows:

1. Section 1.20 of the Agreement is hereby replaced in its entirety with the
following:

1.20 “Field” means, irrespective of whether such requires regulatory approval
(a) the direct administration to humans or other animals of a Lantibiotic as an
active pharmaceutical ingredient in drug products for the prevention or
treatment of infectious disease, and/or (b) the direct administration to humans
or other animals of Streptococcus mutans that is genetically modified to express
a Lantibiotic in vivo as an active pharmaceutical ingredient in drug products
for the prevention or treatment of infectious disease.”

2. Oragenics hereby represents and warrants to Intrexon that, as of the date of
this Amendment:

 

  a. Corporate Power. Oragenics is duly organized and validly existing under the
laws of Florida and has full corporate power and authority to enter into this
Amendment and to carry out the provisions hereof.

 

  b. Due Authorization. Oragenics is duly authorized to execute and deliver this
Amendment and to perform its obligations hereunder, and the person executing
this Amendment on Oragenics’ behalf has been duly authorized to do so by all
requisite corporate action.

3. Intrexon hereby represents and warrants to Oragenics that, as of the date of
this Amendment:



--------------------------------------------------------------------------------

  a. Corporate Power. Intrexon is duly organized and validly existing under the
laws of Virginia and has full corporate power and authority to enter into this
Amendment and to carry out the provisions hereof.

 

  b. Due Authorization. Intrexon is duly authorized to execute and deliver this
Amendment and to perform its obligations hereunder, and the person executing
this Amendment on Intrexon’s behalf has been duly authorized to do so by all
requisite corporate action.

4. All other terms and conditions of the Agreement remain in full force and
effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this First Amendment
to Exclusive Channel Collaboration Agreement by authorized representatives as of
the date written above.

INTREXON CORPORATION

By: /s/Jeffrey Perez

Name: Jeffrey Perez

Title: SVP, Intellectual Property Affairs

ORAGENICS, INC.

By: /s/ Alan F. Joslyn

Name: Alan F. Joslyn

Title: Chief Executive Officer